DETAILED ACTION
Status of Claims
The amendment after final filed 02/17/2022 has been entered. Claims 6-12 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 6-12 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim claims 1 and 5 has been withdrawn. Applicant has canceled claims 1 and 5, and has made claim 6 independent indicated as allowable.

Allowable Subject Matter
Claims 6-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723